             Case 2:19-cr-00203-RSM Document 363 Filed 10/14/20 Page 1 of 4




 1                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        NO. CR19-203RSM
11                            Plaintiff,
                                                       SCHEDULING ORDER
12
13                       v.
14
15    DANIEL HERNANDEZ, et al.,
16                            Defendants.
17
18         On September 8, 2020, Defendant Faustino Islas-Estrada filed a request for a status
19 conference to discuss the impact of COVID-19 on pretrial motions and whether this case
20 could proceed to trial on November 30, 2020. Dkt. 316. Several other defendants and the
21 United States joined the request. Dkts. 317-321 and 323. On September 23, 2020, the
22 Court issued a Minute Order directing the parties to submit briefing on this issue. Dkt.
23 327. On October 2, 2020, after reviewing the briefing of the parties, the Court determined
24 that a trial continuance was necessary given the COVID-19 pandemic, the number of
25 defendants, and the other procedural circumstances of this case mentioned by the parties.
26 As a result, the Court continued the trial to May 24, 2021, and set a pretrial motions
27 deadline of March 25, 2021. Dkt. 340. In doing so, the Court specifically found that the
28 ends of justice were served by the continuance and outweighed the best interests of the

     SCHEDULING ORDER - 1                                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v Hernandez, et al., CR19-203RSM                                 SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:19-cr-00203-RSM Document 363 Filed 10/14/20 Page 2 of 4




 1 public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A),
 2 and that failure to continue this trial would likely make trial impossible and result in a
 3 miscarriage of justice, and would deny counsel for defendants the reasonable time
 4 necessary for effective preparation, taking into account the exercise of due diligence. 18
 5 U.S.C. §§ 3161(h)(7)(B)(i), (iv). The Court’s order also directed the United States to
 6 submit “a proposed order setting forth a discovery schedule,” id., which the United States
 7 has now done.
 8             The Court, having reviewed the record and files in this case, having considered the
 9 briefing of the parties referenced above, and being otherwise fully advised, adopts this
10 discovery schedule1:
11                                         Event                                       Date
12
           Government to continue to provide discovery under Fed. R.        Ongoing
13         Crim. P. 16(a)(1)(A) – (F) and Local CrR 16(a)(1), including
           its continuing obligations set forth in Rule 16(c)
14
15         Defense to provide reciprocal discovery under Rule               January 29, 2021
           16(b)(1)(A) – (B) and Local CrR 16(a)(2), with continuing
16         obligation per rule 16(c); Defense to provide notices of any
17         defenses alleged under Fed. R. Crim. P. 12.1, 12.2 or 12.3
18         Parties to exchange expert discovery under Rules 16(a)(1)(G)     March 11, 2021
19         and 16(b)(1)(C)

20         Government to identify FRE 404(b) evidence, if any               April 23, 2021
21         Parties to exchange draft transcripts of recorded calls and/or   April 23, 2021
22         meetings for proposed use at trial.
23         Parties to exchange objections/proposed revisions to             May 7, 2021
24         transcripts as to form and content.

25
26  Government counsel provided this proposed schedule to all the defense attorneys on
     1


27 October 5, 2020 at 11:15 a.m., and requested that they provide any objections by 5:00
   p.m., on October 7, 2020. Several counsel responded and provided proposed changes, all
28 of which were incorporated into this proposed schedule.

         SCHEDULING ORDER - 2                                                UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
         U.S. v Hernandez, et al., CR19-203RSM                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-cr-00203-RSM Document 363 Filed 10/14/20 Page 3 of 4




 1
         Parties to exchange Jencks Act Fed. R. Crim. P. 26.2 and       May 7, 2021
 2       Giglio impeachment materials, including information covered
         by Fed. R. Evid. 806 materials except for government
 3
         cooperating witnesses or confidential source witnesses.
 4
         Parties to exchange all summary exhibits and underlying data   May 10, 2021
 5       under Fed. R. Evid. 1006; Parties to provide rebuttal expert
 6       disclosures
 7       Government’s Trial Brief, Exhibit List, Witness List and     May 10, 2021
 8       Proposed Jury Instructions due (CrR 23.1 and CrR 23.3(a) and
         (b), CrR30(a))
 9
         Defendants’ Trial Brief, Exhibit List, Witness List and      May 14, 2021
10
         Proposed Jury Instructions due (CrR 23.1 and CrR 23.3(a) and
11       (b), CrR 30(a))
12       Government to produce Jencks Act, Fed. R. Crim. P. 26.2 and    May 14, 2021
13       Giglio impeachment materials, including information covered
         by Fed. R. Evid. 806 (if any) for government cooperating
14       witnesses and/or confidential source witnesses (if any).
15
         All Motions in Limine and Propose Voir Dire due (CrR23.2)      May 14, 2021
16
         File proposed trial exhibits (General Order 01-18) and         May 24, 2021, at
17
         commence Trial                                                 9:00 a.m.
18
19
            Modifications to the deadlines set forth in this Order may be made by the Court
20
     based on changing circumstances or for other good cause shown.
21
            DATED this 13th of October, 2020.
22
23
24
25
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27 ///
28 ///

     SCHEDULING ORDER - 3                                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v Hernandez, et al., CR19-203RSM                                 SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00203-RSM Document 363 Filed 10/14/20 Page 4 of 4




 1
 2
   Presented by:
 3 BRIAN T. MORAN
   United States Attorney
 4
 5 /s C. Andrew Colasurdo
   C. ANDREW COLASURDO
 6
   Assistant United States Attorney
 7
 8 /s Marci L. Ellsworth
   MARCI L. ELLSWORTH
 9
   Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SCHEDULING ORDER - 4                                       UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
     U.S. v Hernandez, et al., CR19-203RSM                        SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
